Opinion by

Hoyt, Associate Justice.
Defendant in error moves the Court to dismiss this action, upon the ground that the plaintiffs in error have not brought here a sufficient transcript of the record in the Court below.
Plaintiffs in error admit that the transcript is insufficient to warrant this Court in passing upon any of the rulings of the Court below, which are assigned here as error, excepting the one in relation to certain instructions given to the jury, upon the trial.of the cause, but insist that enough appears in the transcript, to enable this Court to pass upon that question.,» Rut as the bill of exceptions, signed by the Judge, does not contain all of the instructions, given upon such trial, and fails to show, by any proper certificate therein, that those portions of the instructions, included in said bill of exceptions, were all that were given upon the points covered thereby, we are of the opinion that we cannot assume such to be the fact, and that, therefore, it is not competent for us to pass upon the question above stated, without further information than we can gather from said transcript, as it now stands, and no motion having been interposed for leave to file an amended transcript, the motion to dismiss must be granted and it is so ordered.